244 F.3d 807 (11th Cir. 2001)
Cathleen MURRAY, Shelly Wilson, et al., Plaintiffs-Appellees,v.Charles AUSLANDER, Acting Administrator of DFCS District 11, State of Florida, Agency for Health Care Administration, by the highest ranking official, et al., Defendants-Appellants.
No. 00-11955.
United States Court of Appeals,Eleventh Circuit.
March 13, 2001.March 27, 2001

Appeal from the United States District Court for the Southern District of  Florida. (No. 98-01066-CV-WDF), Wilkie D. Ferguson, Jr., Judge.
Before WILSON, KRAVITCH and COX, Circuit Judges.
KRAVITCH, Circuit Judge:


1
The State of Florida and several Florida officials (collectively the  "Defendants") appeal the district court's order certifying a plaintiff class of  developmentally disabled persons who have been denied services for which they  are eligible under Florida's Home and Community Based Waiver Program. Defendants  contend: (1) that every named plaintiff either lacked standing or possessed moot  claims at the time of certification; (2) that the named plaintiffs lack  commonality and typicality of claims; (3) that the class definition is overly  broad; and (4) that the plaintiffs' class is subsumed in the certified class of  another lawsuit. After careful consideration, we vacate the class certification  order and remand for further proceedings not inconsistent with this opinion.

I. BACKGROUND

2
Plaintiffs are developmentally disabled individuals participating in the  Medicaid program under Florida's Home and Community Based Waiver Program  ("Waiver Program").1 On May 12, 1998, Plaintiffs filed a class action lawsuit in  federal court, challenging the manner in which Defendants administer the Waiver  Program. Plaintiffs allege violations of Title XIX of the Social Security Act,   1396n (c)(2)(A); the Fourteenth Amendment to the United States Constitution; and  the Americans with Disabilities Act ("ADA"), 42 U.S.C.  12101, et seq.  Specifically, Plaintiffs contend that, contrary to federal law, Defendants  routinely deny needed Home and Community Based Waiver ("HCBW") services to  Medicaid-eligible, developmentally disabled individuals based on funding  concerns rather than medical necessity concerns.2


3
According to the plaintiffs, Defendants have implemented a policy which "caps"  the amount that Florida will spend on services for a particular individual  regardless of changes in that individual's condition or needs. Plaintiffs assert  that the "cap" used by Defendants equals the cost of an individual's HCBW  services as of the day he or she entered the Waiver Program. Consequently,  participants of the Waiver Program allegedly are forced to select between  certain needed HCBW services despite their admitted eligibility for all such  services. Plaintiffs seek declaratory and injunctive relief which would require  Defendants to provide all necessary HCBW services for participants of the Waiver  Program whom Defendants already have deemed eligible to receive such services.  Plaintiffs also seek compensatory damages under the ADA.


4
On May 13, 1998, the day after Plaintiffs filed this class action, another group  of developmentally disabled individuals filed a class action in which they also  challenged Florida's administration of the Waiver Program. See Prado-Steiman v.  Bush, No. 98-06496 (S.D.Fla. Mar. 30, 1999), vacated by Prado-Steiman v. Bush,  221 F.3d 1266 (11th Cir.2000). The district court certified the Prado-Steiman  class in March 1999, but this court vacated the certification order and remanded  for further proceedings. See Prado-Steiman, 221 F.3d at 1283.


5
On February 22, 2000, the district court in the instant case certified the  following class under Fed.R.Civ.P. 23(b)(2):  All developmentally disabled individuals participating in the Home and  Community- Based Waiver who are not receiving needed services under the Waiver  for which they are qualified and eligible.


6
Defendants sought an interlocutory appeal of the class certification decision  under Rule 23(f) and we granted permission to appeal.

II. DISCUSSION
A.

7
We review orders granting class certification for abuse of discretion. Prado-  Steiman, 221 F.3d at 1278. In order to obtain class certification, plaintiffs  first must satisfy the prerequisites of numerosity, commonality, typicality, and  adequacy of representation specified in Rule 23(a).3 General Tele. Co. of  Southwest v. Falcon, 457 U.S. 147, 156, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982). Here, the district court found that the named plaintiffs met all four  prerequisites. Defendants disagree, arguing that the class lacks commonality and  typicality of claims because none of the named plaintiffs demonstrated that they  have Article III standing and that they possessed claims that were not moot at  the time of certification.


8
Prado-Steiman v. Bush involved a similar challenge to the district court's class  certification order. In that case, the defendants argued that the class did not  satisfy the commonality and typicality requirements because plaintiffs made no  showing that at least one of the named plaintiffs possessed individual standing  to raise each class claim. 221 F.3d at 1277. Addressing the defendants'  objection, we held that "prior to the certification of a class, and technically  speaking before undertaking any formal typicality or commonality review, the  district court must determine that at least one named class representative has  Article III standing to raise each class subclaim." Id. at 1279; see also Tucker  v. Phyfer, 819 F.2d 1030, 1033 (11th Cir.1987) (concluding that where no  exception applies, class action is moot if no named plaintiff's claim is live on  date of certification). Our holding in Prado-Steiman reconfirmed the  well-settled rule that "any analysis of class certification must begin with the  issue of standing...." Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir.1987).  Nevertheless, in Prado-Steiman, we determined that the record was not  sufficiently developed to enable us to conduct the fact-specific inquiry  necessary to resolve the defendants' standing challenge on appeal. Accordingly,  we remanded the case to the district court and directed it to ensure that the  standing requirement was satisfied. 221 F.3d at 1280.


9
In the present case, Defendants argue that none of the named plaintiffs had live  claims at the time the court certified the class because "every one of the named  plaintiffs either voluntarily decided not to seek a service allegedly denied,  had obtained it, or did not actually need it." We believe that a resolution of  this standing/mootness challenge necessitates the same fact-specific inquiry  required in Prado-Steiman. As in Prado-Steiman, this inquiry requires that we  examine "factual proffers, through affidavits and other evidentiary documents,  that have not been developed sufficiently as of now."4 221 F.3d at 1280. In  accordance with our holding in Prado-Steiman, we remand this case to the  district court and direct it to conduct an evidentiary inquiry to determine  whether at least one named representative of the class has standing to bring a  non-moot claim.5 See id. If the district court finds that the named plaintiffs'  claims were moot at the time of certification, then it should consider whether  any exceptions to the mootness doctrine apply. See, e.g., Jews for Jesus, Inc.  v. Hillsborough County Aviation Auth., 162 F.3d 627, 629 (11th Cir.1998)  (explaining that voluntary cessation of challenged practice renders case moot  only if there is no reasonable expectation that challenged practice will resume  after lawsuit is dismissed); Sierra Club v. Martin, 110 F.3d 1551, 1554 (11th  Cir.1997) ("To satisfy the 'capable of repetition, yet evading review' exception  to mootness, the Supreme Court has required that (1) there be a reasonable  expectation or a demonstrated probability that the same controversy will recur  involving the same complaining party, and (2) the challenged action is in its  duration too short to be fully litigated prior to its cessation or  expiration.").

B.

10
In addition, Defendants argue that the named plaintiffs lack commonality and  typicality of claims with other class members because issues subject to  individualized proof allegedly predominate over issues subject to generalized  proof. For example, Defendants contend that in order to establish liability,  each Plaintiff must demonstrate that he or she is eligible to receive a  particular HCBW service. According to Defendants, the chief criteria for  eligibility are medical necessity and individual need, two elements which they  contend may only be determined through individual hearings. See Chandler v. City  of Dallas, 2 F.3d 1385, 1396 (5th Cir.1993) (holding that determinations of  whether an individual is handicapped are necessarily individualized inquiries,  making class certification and class relief inappropriate). In addition,  Defendants contend that individual hearings are necessary to determine why  Plaintiffs were denied a particular service.


11
A class representative must possess the same interest and suffer the same injury  as the class members in order to be typical under Rule 23(a)(3). See Prado-  Steiman, 221 F.3d at 1279. The typicality requirement may be satisfied despite  substantial factual differences, however, when there is a "strong similarity of  legal theories." See Appleyard v. Wallace, 754 F.2d 955, 958 (11th Cir.1985).  Under the Rule 23(a)(2) commonality requirement, a class action must involve  issues that are susceptible to class-wide proof. See Hudson v. Delta Air Lines,  Inc., 90 F.3d 451, 457 (11th Cir.1996). Nevertheless, because the district court  certified this class under Rule 23(b)(2) rather than Rule 23(b)(3), there is no  requirement here that issues subject to generalized proof predominate over those  subject to individualized proofs. See Rutstein v. Avis Rent-A Car Sys., Inc.,  211 F.3d 1228, 1233 (11th Cir.2000); Barnes v. American Tobacco Co., 161 F.3d  127, 143 (3rd Cir.1998) ("While 23(b)(2) class actions have no predominance ...  requirements, it is well established that the class claims must be cohesive.");  Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir.1997) ("The  predominance inquiry ... is far more demanding than Rule 23(a)'s commonality  requirement.") (internal quotation marks and citation omitted).


12
In this case, all of the named plaintiffs suffer from severe physical  disabilities and all seek injunctive and declaratory relief from the same  alleged illegal policy of Defendants. Review of the record and the parties'  briefs reveals that Plaintiffs' class action is primarily aimed at forcing the  state to end its policy of "capping" the amount it will spend on a participant  of the Waiver Program. This policy, which allegedly forces an individual to  select between two necessary services for which that individual is admittedly  eligible, raises issues common to all class members and is susceptible to  generalized proof. Furthermore, the need for complex, individualized hearings to  determine eligibility is reduced in this case because Defendants already have  identified approximately 9,000 individuals whom Defendants deemed eligible and  qualified to receive a particular needed HCBW service but are not receiving it.  Thus, apart from the standing issue, it was not an abuse of discretion for the  district court to find that Plaintiffs' claims for injunctive and declaratory  relief satisfy the commonality and typicality requirements.


13
We agree with Defendants, however, that Plaintiffs' claim for damages presents a  problem in this case. In addition to their claims for declaratory and injunctive  relief from Defendants' policy, Plaintiffs seek compensatory damages under the  ADA for their individual "pain and suffering, mental anguish, and humiliation."  The district court did not address Plaintiffs' damage claim in the class  certification order. Therefore, we assume that the court did not intend to  exempt it from class treatment.


14
Monetary relief may be obtained in a Rule 23(b)(2) class action so long as the  predominant relief sought is injunctive or declaratory. See Allison v. Citgo  Petroleum Corp., 151 F.3d 402, 411 (5th Cir.1998); Holmes v. Cont'l Can Co., 706  F.2d 1144, 1155 (11th Cir.1983). "[M]onetary relief predominates in (b)(2) class  actions unless it is incidental to requested injunctive or declaratory relief."  Allison, 151 F.3d at 415 (emphasis added); see also Lemon v. Int'l Union of  Operating Eng'rs., 216 F.3d 577, 581 (7th Cir.2000); Williams v. Owens-Illinois,  Inc., 665 F.2d 918, 928-29 (9th Cir.1982). Because the Eleventh Circuit has not  yet established specific criteria for determining when monetary damages are  incidental to equitable relief, we look to a Fifth Circuit case for guidance. In  Allison v. Citgo Petroleum Corp., the court explained:


15
By incidental, we mean damages that flow directly from liability to the class  as a whole on the claims forming the basis of the injunctive or declaratory  relief.... Ideally, incidental damages should be only those to which class  members automatically would be entitled once liability to the class (or  subclass) as a whole is established.... Liability for incidental damages  should not ... entail complex individualized determinations. Thus, incidental  damages will, by definition, be more in the nature of a group remedy,  consistent with the forms of relief intended for (b)(2) class actions.


16
151 F.3d at 415. Here, Plaintiffs do not seek damages as a "group remedy." See  id. Instead, they seek damages as a remedy for their alleged individual "pain  and suffering, mental anguish and humiliation." Thus, it appears that Plaintiffs  seek damages to which they would not be automatically entitled even if  Defendants' liability to the class is established. See id. Moreover, assessing  damages for these inherently individual injuries compels an inquiry into each  class member's individual circumstances. See id. Accordingly, we conclude that  the plaintiff class's damages claim predominates over its claims for equitable  relief such that the district court abused its discretion by not exempting the  damages claim from class treatment under Fed.R.Civ.P. 23(b)(2).


17
Plaintiffs argue that even if it were improper for the district court to give  Rule 23(b)(2) class treatment to their damages claim, the class is also  certifiable under Rule 23(b)(3). Rule 23(b)(3) permits class certification when  "questions of law or fact common to the members of the class predominate over  any questions affecting only individual members, and that a class action is  superior to other available methods for the fair and efficient adjudication of  the controversy." Fed.R.Civ.P. 23(b)(3). The district court made no findings  concerning whether the plaintiffs' class is certifiable under Rule 23(b)(3).  Therefore, if the district court decides on remand that standing requirements  have been satisfied, it should then determine whether Plaintiffs' case meets the  threshold requirements Rule 23(b)(3) such that Plaintiffs may assert their  damages claim.

C.

18
Defendants also contend that the district court abused its discretion by  adopting an improper class definition. They argue that the current class  definition forces the district court to make complex, individualized inquiries  to identify class members and that the class includes people not affected by  Plaintiffs' core claim that they are denied HCBW services due to the state's  lack of money.


19
Defendants' objection may be resolved by making a limited alteration to the  existing class definition. The present class definition includes participants in  the Waiver Program "who are not receiving needed services under the Waiver for  which they are qualified and eligible." On remand, we direct the district court  to clarify that the class definition includes only those individuals whom the  state already has determined or will determine to be eligible and qualified to  receive a medically necessary HCBW service. Changing the class definition in  this manner will limit the need for complex, individual hearings to determine  class membership. The class should further be limited to those individuals whom  the state has documented or will document as having been denied services for  purely budgetary reasons. As a result, the class definition will more clearly  reflect Plaintiffs' core claim for declaratory and injunctive relief from  Defendants' alleged policy of "capping" the amount of money that they will spend  on needed HCBW services.

D.

20
Finally, we address Defendants' argument that the class in this case should be  decertified because it is subsumed within the Prado-Steiman class. Like the  instant case, Prado-Steiman involved claims brought by developmentally disabled  plaintiffs against the State of Florida and various state officials responsible  for the administration of the Waiver Program. See Prado-Steiman, 221 F.3d at  1268- 69. The plaintiffs in Prado-Steiman filed a class action on May 13, 1998,  one day after Plaintiffs filed this suit. Although the district court certified  the class in Prado-Steiman prior to class certification in the present case, we  vacated the certification order on August 11, 2000. See id. at 1283. To our  knowledge, the district court has not yet entered another class certification  order in Prado- Steiman. Accordingly, we decline to address the issue whether  the class-which in the future may or may not be certified by the district court  in this case-will be subsumed by the class that may or may not be certified by  the district court in Prado-Steiman. Instead, we leave the district court with  the same advice given in Prado-Steiman: "[T]he district court also should be  careful not to certify [classes] overlapping with certified classes in other  related ICF/DD litigation now pending." Id. at 1282.

III. CONCLUSION

21
Based on the foregoing reasons, we VACATE the district court's certification  order and REMAND to the district court with instructions that it determine  whether at least one named plaintiff has Article III standing and possesses a  non-moot claim. Furthermore, the district court should determine whether a class  may be certified under 23(b)(3) and if not, exempt the damages claim from class  treatment. Finally, we direct the district court to redefine the class as set  forth in this opinion.


22
VACATED AND REMANDED.



NOTES:


1
  Medicaid is a federal-state program "through which the federal government  furnishes financial assistance to the states so that the states may provide  necessary medical, rehabilitation, and other services to low-income persons."  Prado-Steiman v. Bush, 221 F.3d 1266, 1268 (11th Cir.2000); see Medicaid Act,  Title XIX of the Social Security Act, 42 U.S.C.  1396, et seq. Because Florida  participates in the Medicaid program, it is obligated to provide Medicaid  services to all of Florida's Medicaid-eligible and developmentally disabled  persons either in an Intermediate Care Facility for the Developmentally Disabled  ("ICF/DD") or through the Waiver Program. See 42 U.S.C.  1396n. Under the  Waiver Program, the Secretary of Health and Human Services ("Secretary") may  "grant a waiver to a state under which approved costs of home- and  community-based services are reimbursed for eligible individuals who otherwise  would require care in an ICF/DD facility, but who instead elect to remain in  their homes." Prado-Steiman, 221 F.3d at 1268; see  42 U.S.C. 1396n(c). Florida  has chosen to participate in the Waiver Program.


2
  Federal law allows Medicaid plans to apply a "medical necessity" test to all  applicants. See Prado-Steiman, 221 F.3d at 1268; see also 42 CFR  440.230(d).


3
  In addition, plaintiffs have to demonstrate that one of the three conditions of  Rule 23(b), subsections (1), (2), or (3) apply: "that either (1) prosecution by  separate actions would create a risk of inconsistent results; (2) the defendant  has acted in ways generally applicable to the class, making declaratory or  injunctive relief appropriate; or (3) common questions of law or fact  predominate over individual issues." Moore v. American Fed'n of Television and  Radio Artists, 216 F.3d 1236, 1241 (11th Cir.2000). The district court found  that the plaintiffs' action met the threshold requirements of Rule 23(b)(2)  because Plaintiffs alleged that Defendants refused to provide services to  Medicaid eligible individuals on grounds generally applicable to the class.


4
  It does not appear that the district court conducted any standing/mootness  inquiry before concluding that Plaintiffs met the commonality and typicality  requirements.


5
  Although Prado-Steiman specifically dealt with issues of standing, its holding  equally applies to the mootness doctrine. See Atlanta Gas Light Co. v. FERC, 140  F.3d 1392, 1401 (11th Cir.1998) ("Mootness has been described as the doctrine of  standing set in a time frame ....") (internal quotation marks and citation  omitted).